DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant amended claim 1 to recite that “the content of the ethanol is 40 to 80% by weight of the tri-component mixture”.  However, instant claim 9 recite that “the content of the ethanol in the total composition, . . ., is at least 10% by weight.”  Thus, instant claim 9 fails to further limit the subject matter of instant claim 1.     
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leng et al (WO 94/24993) (with Li (US 2019/0374455 A1), which is cited here merely to support the Examiner’s assertion that “DC 200 (0.65 cSt)” used in Leng’s Composition 6 is hexamethyldisiloxane).
In claims 1 and 16, Leng teaches topically applying an antiperspirant composition comprising (i) an antiperspirant active, which comprises at least one amphiphilic material that forms upon contact with perspiration a water-insoluble liquid crystal phase of greater than one-dimensional periodicity; (ii) volatile silicone; and a short chain monohydric alcohol (such as ethanol used in its Composition 6 discussed below).   
Specifically, Leng teaches a propellant aerosol composition (“Composition 6”) having the following ingredients”

    PNG
    media_image1.png
    292
    550
    media_image1.png
    Greyscale

As evidenced by Li (see [0154]), the DC 200 (0.65 cSt) present in Leng’s Composition 6 shown above is hexamethyldisiloxane (instant volatile silicone of claims 11 and 12).  Also, as shown above, Leng’s Composition 6 contains a mixture of isostearyl alcohol and glyceryl monolaurate, with the ratio of isostearyl alcohol to glyceryl monolaurate being 3.69:5.53, which is equal to 0.67 and lies within instant range of 25:75 to 45:55 (which is equal to 0.33-0.82).  Thus, Leng’s Composition 6 contains instant tri-mixture of (a) ethanol, (b) amphiphilic material, which is a mixture consisting of isostearyl alcohol and glyceryl monolaurate at a ratio from 25:75 to 45:55 by weight, and (c) volatile silicone.
Composition 6 shown above does not meet instant ratio limitations (i), (ii) and (III) of claim 1.  However, on pg.2, lines 24-35 and pg.3, lines 20-25, Leng teaches that for a propellant driven aerosol antiperspirant composition additionally comprising a propellant gas, the short chain monohydric alcohol (such as ethanol), can be present up to 25% (based on the total weight of the propellant aerosol composition) so as to fully solubilize the active material in the composition.  It would have been obvious to one skilled in the art to use ethanol in the amount of about 25% in Leng’s Composition 6 shown above (which is a propellant driven aerosol antiperspirant composition comprising a propellant gas (i.e., dimethyl ether)) with a reasonable expectation of fully solubilizing the active material.  When one uses ethanol in the amount of about 25 wt.%, this would give (i) the ratio of amphiphilic material to the sum of ethanol and volatile silicone to be about 0.15 : 1, which is greater than 1:9; (ii) the ratio of volatile silicone to the sum of ethanol and amphiphilic material to be about 1:1; and (iii) the ratio of ethanol to amphiphilic material to be about 2.7 : 1 (which is greater than 7:3 as recited in claim 1 and which is at least 72:28 as recited in claim 10).  Thus, Leng renders obvious instant limitations (i), (ii) and (iii) of claim 1.
With respect to the newly added limitation, “wherein the content of the ethanol is 40-80% by weight of the tri-component mixture”, when one uses about 25 wt.% of ethanol in Leng’s Composition 6 (as discussed above), this would give about 36.3% of ethanol by weight of the tri-component mixture.  Although Leng’s value (about 36.3 wt.%) does not overlap with instant range of 40-80 wt.%, 36.3 wt.% and the lower end (40 wt.%) of instant range are close enough that one skilled in the art would have expected them to have the same properties, and thus, Leng’s 36.3 wt.% renders instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  (Besides, when one uses about 25 wt.% of ethanol in Leng’s Composition 6 (which gives about 36.3 % of ethanol by weight of the tri-component mixture), 9.22 wt.% (in sum) of glyceryl monolaurate and isostearyl alcohol (which gives 13.4% of glyceryl monolaurate and isostearyl alcohol by weight of the tri-component mixture) and 34.71 wt.% of DC 200 (hexamethyldisiloxane) (which gives 50.3 % of hexamethyldisiloxane by weight of the tri-component mixture), Leng’s Composition 6 comprising such tri-component mixture will still fall within the shaded area (“formulation space”) of Applicant’s Fig.1).  Also, in the originally filed disclosure, applicant themselves stated that the ethanol can be present in the range of 35-80% of the tri-component mixture, and Leng’s 36.3% falls within the range.  Thus, it is the Examiner’s position that 36.3 wt.% of ethanol (in the tri-component mixture) and 40 wt.% (the lower end of instant range for the amount of ethanol in the tri-component mixture) of ethanol would have about the same properties. 
The dimethyl ether present (in the amount of 35 wt.%) in Composition 6 teaches instant volatile propellant DME of claims 2-4.  Furthermore, Leng’s Composition 6 is free of aluminum or zirconium antiperspirant salts as instantly recited in claim 13.  
Also, when one uses about 25 wt.% of ethanol in Composition 6 shown above, the content of ethanol in the total composition ignoring the volatile propellant therein (Dimethyl ether) would be 34.25 wt.%, thus teaching instant limitation of claim 9.
Therefore, Leng renders obvious instant claims 1-4, 8-13 and 15.  
With respect to instant claim 5, Leng teaches (pg.7, lines 25-30, Fig.2 and pg.23, lines 8-15) that its amphiphilic material can form hexagonal liquid crystal structure upon contact with water.  Thus, Leng renders obvious instant claim 5. 
With respect to instant claims 6 and 7, Leng teaches (pg.13, lines 28-31) that the antiperspirant active  (such as glyceryl monolaurate and isostearyl alcohol contained in its Composition 6) may be contained in its antiperspirant composition in the amount of 5-30 wt.%.  such range overlaps with instant ranges (at least 10 wt.% or at least 15 wt.%) of claims 6 and 7, thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Leng renders obvious instant claims 6 and 7.  
With respect to instant claim 14, Leng teaches (pg.12, lines 34-35, pg.13, lines 1-3) that glycerol monolaurate is a deodorant active that can also act as an antimicrobial agent and that optionally a separate antimicrobial agent such as unsaturated fatty acid or Irgasan DP300 may be present in the composition.  Thus, Leng renders obvious instant claim 14.
With respect to instant claim 16, since Leng’s Composition 6 contains instant hexamethyldisiloxane, Leng teaches instant volatile silicone having a vapour pressure of greater than 1 Pa at 25oC (see present specification, pg.6, lines 31-32, pg.7, lines 18-21).  Thus, Leng renders obvious instant claim 16.
With respect to instant claim 17, as discussed above, when one uses about 25% of ethanol in Leng’s Composition 6, the content of ethanol would be 36.3% by weight of the tri-component mixture.  Although about 36.3 wt.% ethanol in the tri-component mixture does not overlap with instant range of 44-80 wt.%, it is the Examiner’s position that 36.3 wt.% of ethanol and 44 wt.% of ethanol would still have the same properties for the same reasons explained above (in relation to applicant’s Figure 1).  Thus, Leng’s teaching renders instant range of claim 17 obvious.  Bessie, differences in concentration (or temperature) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration (or temperature) is critical. See MPEP 2144.05(II)(A).  Thus, Leng renders obvious instant claim 17.
Response to Arguments
Applicant argue that Leng does not teach specific ratios for isostearyl alcohol and glycerol monolaurate in the amphiphilic material nor a tri-component mixture wherein ethanol content is at least 40% by weight of the tri-component mixture.  Applicant thus argue that instant claim 1 (as amended) is out of scope of the Leng disclosure.
However, first of all, as already discussed above, Leng’s Composition 6 contains a mixture of isostearyl alcohol and glyceryl monolaurate, with the ratio of isostearyl alcohol to glyceryl monolaurate being 3.69:5.53, which is equal to 0.67, and such ratio lies within instant range of 25:75 to 45:55 (which is equal to 0.33-0.82).  Thus, Leng teaches instant amphiphilic material mixture consisting of isostearyl alcohol and glycerol monolaurate at a ratio from 25:75 to 45:55 by weight.  As stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”  Secondly, for the reason already explained above, Leng’s teaching (about 36.3 wt.% of ethanol in the tri-component mixture) renders obvious instant ethanol content (at least 40 wt.%) in the tri-component mixture.
For the reasons stated above, instant 103 rejection over Leng et al (WO’993) still stand.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 7, 2022